Case 1:21-cv-20951-KMM Document 1-2 Entered on FLSD Docket 03/10/2021 Page 1 of 7




                 EXHIBIT “A”
Case 1:21-cv-20951-KMM Document 1-2 Entered on FLSD Docket 03/10/2021 Page 2 of 7




              IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                      IN AND FOR MIAMI-DADE COUNTY,FLORIDA


     MAYUMI BEREAU ALDERETE,
                                                                  CASE NO.: 2021-002256-CA-01
             PLAINTIFF,

     V.

     WAL-MART STORES EAST, LP,
     d/b/a WAL MART SUPERCENTER
     #2727,    a  Foreign Limited
     Partnership,

             DEFENDANT.


                COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

            MAYUMI BEREAU ALDERETE, by and through undersigned counsel, hereby sues
    Defendant, WAL-MART STORES EAST, LP, d/b/a WAL MART SUPERCENTER #2727
    (hereinafter referred to as "Defendant"), and alleges as follows:
                                        GENERAL ALLEGATIONS

          1) The is an action for damages in excess of Thirty Thousand Dollars ($30,000.00), not

             inclusive of attorneys' fees and costs and thus within the jurisdictional limits of this

             Court in accordance with Fla. Stat.

          2) All of the acts and/or omissions complained of herein occurred in this County, thus

             venue is proper in accordance with Fla. Stat.

          3) At all times material and relevant hereto, MAYUMI BEREAU ALDERETE,was a

             resident of Miami-Dade County, Florida and is otherwise suijuris.

          4) At all times material and relevant hereto, Defendant maintained its principal place of

              business at 702 S.W. 8th St., Bentonville, AR 72716 and conducted business at 33501

             S. Dixie Hwy, Florida City, FL 33034.



                                                   IRWIN AST,P.A.
                               2121 Southwest 3rd Avenue, Suite 401, Miami, Florida 33129
                                         Tel: 305-307-5203 I Fax: 305-901-5639
                                                      Page 1 of6
Case 1:21-cv-20951-KMM Document 1-2 Entered on FLSD Docket 03/10/2021 Page 3 of 7




        5) At all times material and relevant hereto, Defendant conducted business or business

            ventures in the State of Florida, thus availing itself to the jurisdiction of this Court

            pursuant to Fla. Stat.

        6) On March 27, 2020, Defendant owned, managed, controlled, operated, and/or

            maintained the premises located at 33501 S. Dixie Hwy,Florida City, FL 33034, that

            was used as a Wal-Mart Supercenter.

        7) At that time and place, Plaintiff, MAYUMI BEREAU ALDERETE, was lawfully

            on the subject property as an invitee.

        8) At that time and place and at all relevant times hereto, Defendant's agents, servants,

            and employees acted within the course and scope of their employment.


                        COUNT I— NEGLIGENCE AGAINST DEFENDANT

           MAYUMI BEREAU ALDERETE, hereinafter reaffirms and re-alleges each and every
    allegation contained in the General Allegations, as if fully set forth herein and further alleges:
        9) At all times material hereto, Defendant had a duty to reasonably maintain its premises

            for invitees such as Plaintiff, MAYUMI BEREAU ALDERETE.

         10)At all times material hereto, Defendant breached its duty owed to Plaintiff, MAYUMI

            BEREAU ALDERETE, by negligently and carelessly maintaining its premises by

            allowing a dirty, greasy, and/or oily substance to be present on its premises, so as to

            cause Plaintiff, MAYUMI BEREAU ALDERETE, to slip, thereby sustaining

            serious personal injuries.

         1 1)Defendant further breached its duty owed to Plaintiff, MAYUMI BEREAU

            ALDERETE, by negligently:

                  (a) Failing to maintain the walking surfaces of its premises in a reasonably
                      safe condition, to wit, by allowing a dirty, greasy, and/or oily substance


                                                  IRWIN AST,P.A.
                              2121 Southwest 3rd Avenue, Suite 401, Miami, Florida 33129
                                        Tel: 305-307-5208 I Fax: 305-901-5639
                                                     Page 2 of6
Case 1:21-cv-20951-KMM Document 1-2 Entered on FLSD Docket 03/10/2021 Page 4 of 7




                    to be present and accumulate on the walking surface of its premises, and
                    to prevent dangerous conditions from occurring; and/or

                (b) Failing to warn ofthe dangerous condition that existed at the time ofthe
                    Plaintiff's incident; and/or

                (c) Failing to place barricades, warning signs, cones, caution-tape or other
                    marking devices utilized to alert individuals, such as Plaintiff, of the
                    dangerous condition that existed at the time of Plaintiff's incident;
                    and/or

                (d) Failing to inspect its premises to ascertain whether the premises were
                   free of a dirty, greasy, and/or oily substance and other hazardous
                    conditions creating an unreasonably dangerous walking surface for
                    invitees; and/or

                (e) Failing to repair said condition or other similar conditions on the
                    walking surface of its premises; and/or

                (f) Failing to correct the hazardous condition of the premises when the
                    Defendant knew or should have known that invitees traverse the
                    walking surface of its premises; and/or

                (g) Failing to maintain reasonable policies and procedures to prevent dirty,
                    greasy, and/or oily substances from accumulating and being present on
                    the walking surfaces of its premises; and/or

                (h) Failing to train or supervise its employees to prevent dirty, greasy,
                    and/or oily substances from accumulating and being present on the
                    walking surfaces of its premises; and/or

                (i) Failing to train or supervise employees to correct or warn of dirty,
                    greasy, and/or oily substances from accumulating and being present on
                    the walking surfaces of its premises; and/or

                (j) Was otherwise negligent in the care, maintenance and upkeep of its
                    premises so as to cause the Plaintiff's injuries.

        1 2)The aforementioned condition existed for a sufficient length of time that in the

           exercise of ordinary care, Defendant either knew or should have known of the

           existence of the hazardous and dangerous condition, which constituted a danger to

           Plaintiff, MAYUMI BEREAU ALDERETE.



                                               IRWIN AST,P.A.
                           2121 Southwest 3rd Avenue, Suite 401, Miami, Florida 33129
                                     Tel: 305-307-5208 I Fax: 305-901-5639
                                                  Page 3 of6
Case 1:21-cv-20951-KMM Document 1-2 Entered on FLSD Docket 03/10/2021 Page 5 of 7




         13)The aforementioned condition occurred with regularity and was therefore foreseeable

             to Defendant.

         14)As a direct result of one or more of the above-mentioned acts of negligence or

             omissions, Plaintiff, MAYUMI BEREAU ALDERETE, suffered serious personal

             injuries, pain and suffering, disability, physical impairment, disfigurement, mental

             anguish, inconvenience, aggravation of a disease or physical defect, loss of capacity

             for the enjoyment of life, expense of hospitalization, expense of medical care, expense

             of nursing care and medical treatment, loss of earnings in the past and loss of ability

             to earn money in the future. These losses are permanent and continuing in nature and

             Plaintiff; MAYUMI BEREAU ALDERETE, will continue to suffer these losses in

             the future.

            WHEREFORE, Plaintiff, MAYUMI BEREAU ALDERETE, hereby demands
    judgement for damages, costs and interest against Defendant, WAL-MART STORES EAST,
    LP, d/b/a WAL MART SUPERCENTER #2727, together with whatever other relief the Court
     deems just and appropriate.


          COUNT II— NEGLIGENT MODE OF OPERATION AGAINST DEFENDANT

            MAYUMI BEREAU ALDERETE, hereinafter reaffirms and re-alleges each and every
     allegation contained in the General Allegations, as if fully set forth herein and further alleges:
          1 5)At all times material hereto, Defendant had a duty to reasonably maintain its premises

             for invitees such as Plaintiff, MAYUMI BEREAU ALDERETE.

          I 6)At all times material hereto, Defendant breached its duty owed to Plaintiff, MAYUMI

             BEREAU ALDERETE,by negligently engaging in one or more modes of operation

             and Plaintiffs incident was the result of the purported negligence of Defendant's

             chosen mode of operation which include, but are not limited to the following:



                                                   IRWIN AST,P.A.
                               2121 Southwest 3rd Avenue, Suite 401, Miami, Florida 33129
                                         Tel: 305-307-5208 Fax: 305-901-5639
                                                      Page 4 of6
Case 1:21-cv-20951-KMM Document 1-2 Entered on FLSD Docket 03/10/2021 Page 6 of 7




                 (a) Negligently allowing customers to select and handle pre-cooked
                     rotisserie chickens from a display on their own, which would have been
                     reasonable had Defendant not failed to provide any absorbent substance
                     for customers to apply should a spill occur; and/or

                (b) Negligently placing the rotisserie chicken display at or near the register
                    area of its store; a high traffic area; and/or

                (c) Negligently failing to increase the nonskid properties of the flooring
                    near the rotisserie chicken display case where Defendant knows that
                    chicken could spill slippery oil and grease; and/or

                (d) Failing to have an employee stationed on a constant basis near the
                    rotisserie chicken display to clean and/or address spills which
                    Defendant knew or should have known would occur; and/or

                (e) Failing to have an employee monitor the rotisserie chicken display so
                    that it could address spills; and/or

                (f) Failing to adequately package the rotisserie chickens so that the
                    containers would not leak and/or spill its contents onto the walking
                    surface of its premises; and/or

                (g) Failing to warn or advise customers to call staff in the case of spills
                    and/or to be careful handling the rotisserie chicken packaging as it can
                    leak.


        1 7)As a direct and proximate result of Defendant's engaging in the above chosen mode

           of operations, Plaintiff, MAYUMI BEREAU ALDERETE, suffered serious

           personal injuries, pain and suffering, disability, physical impairment, disfigurement,

           mental anguish, inconvenience, aggravation of a disease or physical defect, loss of

           capacity for the enjoyment of life, expense of hospitalization, expense of medical

           care, expense of nursing care and medical treatment, loss of earnings in the past and

           loss of ability to earn money in the future. These losses are permanent and continuing

           in nature and Plaintiff, MAYUMI BEREAU ALDERETE, will continue to suffer

           these losses in the future.



                                                IRWIN AST,P.A.
                             2121 Southwest 3rd Avenue, Suite 401, Miami, Florida 33129
                                       Tel: 305-307-5208 I Fax: 305-901-5639
                                                    Page 5 of6
Case 1:21-cv-20951-KMM Document 1-2 Entered on FLSD Docket 03/10/2021 Page 7 of 7




            WHEREFORE, Plaintiff, MAYUMI BEREAU ALDERETE, hereby demands
    judgement for damages, costs and interest against Defendant, WAL-MART STORES EAST,
    LP, d/b/a WAL MART SUPERCENTER #2727, together with whatever other relief the Court
    deems just and appropriate.



                                       DEMAND FOR JURY TRIAL

            MAYUMI BEREAU ALDERETE does hereby demand trial by jury of all issues so
    triable as a matter of right.


    Dated: January 28, 2021.


                                                                LAW OFFICE OF IRWIN AST
                                                                Attorneysfor Plaintiff
                                                                2121 S.W. 3rd Avenue, Suite 401
                                                                Miami, Florida 33129
                                                                Tel: (305) 307-5208
                                                                Fax: (305)901-5639
                                                                Email: irwin@astlawfirm.com
                                                                       leo@astlawfirm.com
                                                                       pleadingsa,astlawfirm.com

                                                                By: /s/Irwin Ast
                                                                Irwin Ast, Esq.
                                                                Fla. Bar No.: 0059879
                                                                Leonard M. Caracappa, Esq.
                                                                Fla. Bar No.: 1018504




                                                   IRWIN AST,P.A.
                               2121 Southwest 3rd Avenue, Suite 401, Miami, Florida 33129
                                         Tel: 305-307-5208 I Fax: 305-901-5639
                                                      Page 6 of6
